Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the AF consideration program request filed on March 7, 2022. Applicant's amendment  filed on March 7, 2022 has been entered. 
	Claims 17, 22-25, 27  and 30 are currently pending. Claims 1-6, 13, 15-16, 18-21 have been  canceled and claims 17 and 30 have been canceled by Applicants’ amendment filed on March 7, 2022. No claims were newly added. 
	Applicants’’ election of Group VI directed to a method for generating a transgenic non-human animal in response to the restriction requirement of May 12, 2021 was previously akwnoleged. Claims 1-6, 13, 15, 16 and 19-21 were previously withdrawn from further consideration  pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.

Therefore, claims 17, 22-25, 27  and 30 are currently under examination.
Applicant’s representative was contacted on March 21, 2022  to amend claim 17 and to cancel claim 30 to set forth the claims filed on March 7, 2022 in condition for allowance.
Authorization for the examiner’s amendment was given by Mr. Neil Shull on March 22, 2022 .    
Examiner’s amendment

Claim 17 has been amended, claim 30 has been canceled.

Claim 17 has been rewritten  as follows:

17. A method for generating a transgenic mouse comprising:
a) providing a mouse embryonic stem cell;

wherein Ll and L2, are each, independently, peptidic linkers;
wherein L2 is a peptidic linker with a length of 25-50 amino acids having a sequence
consisting of glycine and serine in any combination; and 
wherein CL is paired with CH1 through beta-sheet contact thereby obtaining a CL/CH1
dimer;
c) introducing said one or more vectors into said mouse embryonic stem cell;
d) incorporating said exons into the genome of said mouse embryonic stem cell, and selecting a transgenic embryonic stem cell wherein said exons have been integrated into the cellular genome of said mouse embryonic stem cell at a target site which is in an
endogenous immunoglobulin heavy chain gene locus, 5' of a first CH1 Ighm exon in said
endogenous immunoglobulin heavy chain gene locus; and
e) utilizing said transgenic embryonic stem cell to create a transgenic mouse

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest the method for generating a transgenic mouse comprising providing a mouse embryonic stem cell  claimed. The prior art does not teach a transgenic mouse producing a functional binding protein made up of the Ig domains VH-L1-Ck -L2-CH1, where the L2 is a peptidic linker with a length of 25-50 amino acids having a sequence consisting of glycine and serine in any combination.



    PNG
    media_image1.png
    211
    355
    media_image1.png
    Greyscale

Withdrawn rejections
Claim Rejections - 35 USC § 112 (a) 
In view of applicants’ amendment of claim 17, the rejection of claims 17, 18 and 22-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn.
***
In view of applicants’ amendment of claim 17, the rejection of claims 17, 18 and 22-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.
Conclusion
Claims 17, 22-25 and  27 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633